Law Office of BRIANP. SIMON Attorneys at Law August 20, 2014 Securities and Exchange Commission treet, N. E. Washington, DC20549 Re: ABCO Energy, Inc. Form 10-QAmendment No. 1 Dated August 20, 2014, for the Period Ending June 30, 2014 in XBRL (“Form 10-Q amendment”) SEC File No:000-55235 Gentlemen: Pursuant to the applicable provisions of the Securities Exchange Act of 1934, as amended, enclosed please find a copy of the Form 10-Q amendment. Please address any questions or comments you have regarding the enclosed Form 10-Q amendment to the undersigned at the address below and via email at bps@bsimonlaw.com. Thank you very much. Very truly yours, LAW OFFICE OF BRIAN P. SIMON By:/s/ Brian P. Simon Brian P. Simon BPS:dm Enclosure cc: Mr. Charles O’Dowd Ms. Jessica Dickerson, SEC 10562 Eastborne Avenue • Los Angeles • California 90024 Telephone (310) 855-3382 • Facsimile (310) 492-5408
